
	
		I
		112th CONGRESS
		1st Session
		H. R. 1553
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Johnson of
			 Illinois (for himself, Mr.
			 Manzullo, and Mr.
			 Costello) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To include Livingston, Union, and Stephenson Counties in
		  Illinois to the Lincoln National Heritage Area, and for other
		  purposes.
	
	
		1.Adjustment of boundaries of
			 Lincoln National Heritage Area
			(a)Boundary
			 adjustmentSection 443(b)(1)
			 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 16
			 U.S.C. 461 note) is amended by inserting , Livingston, Union,
			 Stephenson, after Warren.
			(b)MapThe Secretary of the Interior shall update
			 the map referred to in section 443(b)(2) of the Consolidated Natural Resources
			 Act of 2008 to reflect the boundary adjustment made by the amendment in
			 subsection (a) of this section.
			
